Citation Nr: 0828140	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back condition.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.   

In his March 2006 substantive appeal, the veteran indicated 
that he wanted a Travel Board hearing.  However, in 
correspondence received in August 2008, he canceled his 
scheduled hearing and expressed his desire for the Board to 
proceed with his appeal.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he sustained a low back injury during combat 
in service and currently has residuals of that injury.  


CONCLUSION OF LAW

A low back condition was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1154(b) (West 2002); 38 C.F.R. § 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service records reflect that he engaged in 
combat.  In this regard, his military occupational specialty 
was Light Weapons Infantry, and his awards included the 
Purple Heart.  In the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

The veteran contends that he sustained an injury to his back 
in service as a result of a land mine explosion while serving 
in Vietnam.  He presented testimony to this effect during his 
personal hearing in December 2003.  In addition, the veteran, 
the recipient of a Purple Heart medal, testified that he 
reported back pain while undergoing treatment in Yokohama, 
Japan, but it was not acknowledged because the physicians 
were dealing with other, more severe injuries at the time.  
The Board notes that the veteran previously established 
service connection for a post shrapnel injury of the right 
wrist and index finger with degenerative joint disease 
stemming from the same in-service land mine incident in 
January 1969.

Although his December 1969 Report of Medical Examination at 
separation indicated that his spine and other musculoskeletal 
groups were within normal limits, he reported having "back 
trouble" in his December 1969 Report of Medical History.  
The Board notes that this contemporaneous history tends to 
support his current testimony of having back problems in 
service.  

After service, the veteran was treated for back pain in 1983 
after being involved in a motor vehicle accident.  Post-
service treatment records also reveal that he also injured 
his back at work in March 1996.  

The veteran was afforded a VA joints examination in August 
2005 for the purpose of evaluating his claim.  The examiner 
reviewed the claims file, conducted the examination, and 
diagnosed the veteran with "[l]ow back pain secondary to a 
blast injury in Vietnam now with mild spinal stenosis, 
degenerative joint disease, degenerative disc disease, and 
disc bulge."  The veteran was afforded a VA spine 
examination in July 2007.  After reviewing the claims file, 
the examiner concluded that he could not resolve the etiology 
of the veteran's current low back condition without resorting 
to mere speculation.  

Based on the above referenced evidence, as well as on 
provisions of 38 U.S.C.A. § 1154(b), the Board accepts that 
veteran's account of having received injuries as the result 
of a land mine explosion during combat in service.  The Board 
also notes that there is evidence of a current back disorder, 
and the medical opinions are evenly divided as to whether the 
current problems are related to service.  

Based on the foregoing evidence, and resolving all doubt in 
favor of the veteran, the Board concludes that the veteran's 
low back condition, manifested by spondylosis and 
degenerative arthritic changes, was incurred in service.  
Accordingly, the claim for service connection may be granted.    





ORDER

Service connection is granted for a low back condition.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


